Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Final official action is issued for latest claim amendments filed on 2/15/2022 that has been entered and made of record. 

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 1/11/2022 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments
3. 	Claims 1, 3, 4, 6, 7, 9, 10, 12 are currently amended. No New matter is being added. Claims 13-14 are cancelled. No new claim is added. Claims 3, 6, 9 and 

Response to Arguments
4.	Claims rejection under 35 U.S.C. 103:
	Summary of Arguments: 
Regarding claim 1, Applicant argues that the first half of an integer selector, that is, “for a set of L (L is an integer of three or more) input integer values (hereinafter referred to as "input integer values"), selects M (M is an integer of two or more and less than L) integer values (hereinafter referred to as
	"selected integer values") from the L input integer values,” the Office Action takes the following position: 
	- the set of L input integer values corresponds to data 220 of Malvar, and
	- selecting M integer values from the L input integer values corresponds to
	selecting data 220. 
	However, in paragraph [0061] of Malvar, it is disclosed that data 220 is input to
encoder 200 and is to be processed, but it is not disclosed that data 220 is selected data. Therefore, in Malvar, there is no description corresponding to the first half of the integer selector. (Remark page 09 para1-3)
Examiner’s Response:
Applicant’s argument is respectfully considered but not persuasive since the claim language is very broad and taking the broad approach the input integer values, which is L and the prior art of the record Malvar teaches integer data 220 
Summary of Arguments:  
	Regarding claim 1, Applicant argues that the latter half of the integer selector, that is, “and obtains selection information that is one of J values (J is an integer of two or more) and that specifies which of the L input integer values the selected M selected integer values are;” the Office Action takes the following position: 
           - the latter half of the integer selector corresponds to that data 220 is a vector
	containing integer values. 
In the latter half of the integer selector, however, it is described that a constituent element of “obtaining selection information that is one of J values (J is an integer of two or more) and that specifies which of the L input integer values the selected M selected integer values are.” Also, in paragraph [0061] of Malvar, there is just an explanation of “M selected integer values is a vector”. Therefore, the description of Malvar is completely different from the latter half of the integer selector. (Remark page09, para4-5)
	Examiner’s Response:
Applicant’s argument is respectfully considered but not persuasive since the claim language is very broad and taking the broad approach the current prior art does the teach the current element argues by the applicant. The inter value is a value of the input integer and the vector is a sequence of value of the integer so 
Summary of Arguments:  
	Regarding claim 1, Applicant argues that the integer integrator corresponds to that data 220, which are selected integer values, is to be encoded, according to the description of the first half of the encoding process of [0061] and [0007] of Malvar. 
In the integer integrator, however, a constituent element of “obtaining one integer value (hereinafter referred to as "converted integer value") by reversibly converting the M selected integer values and an integer value indicating the selection information” 1s described. Also, in paragraph [0061] of Malvar, there is just an explanation of “obtaining encoded bitstream 230 from data 220”. Therefore, the description of Malvar is completely different from the integer
	integrator and there are several differences in the following points, for example: 
	a. in Malvar, as described in (A), data 220 is not selected, 
	b. in Malvar, data 220 is to be encoded, but the integer value indicating the
	selection information is not to be encoded, and 
	c. in Malvar, encoded bitstream is to be obtained, but the converted integer value is not to be obtained. 
	Moreover, the coding described in paragraph [0007] of Malvar are predictive coding and transform coding in order to obtain an integer value as an object of 
	Examiner’s Response:
Applicant’s argument is respectfully considered but not persuasive since the claim elements are very broad and taking the broad approach the arguments section a, b and c are explained below.
a. the input is a selected integer which is L and the M integers are from the selected input integers, so it mutes the argument.
b. the data 220 is encoded per fig 2A and the encoded data is a bit stream of encoded data 230, examiner is not sure where does is say that that the selection is not to be encoded.
c.	Argument is not very clear in this section. The encoded inters are received in the bit stream.
The paragraph 0007 teaches two types of coding predictive and transform coding and in para0061 is PDF coding which is predictive coding. However, the claims do not say any particular coding by names so it is very broad coding element.
May be a specific claim element for required or claimed coding may narrow the claims.
Summary of Arguments:  
Regarding claim 1, Applicant argues that Regarding an integer encoder, the Office Action takes the following position: 
	- the integer encoder corresponds to that encoded bitstream is what the integer
	value is encoded, according to the description of the latter half of the encoding

As described in (C), however, in Malvar, it is disclosed that an encoded bitstream is directly obtained from data 220. Also, it is not a constituent element of “obtaining one integer value from plural number of integer values and encoding the obtained integer value”. Therefore, the description of Malvar is completely different from the integer encoder. Remark 
	Examiner’s Response:
Applicant’s argument is respectfully considered but not persuasive since the claim elements are very broad and taking the broad approach the claimed element of one integer from the L integer is obtained and L is more than 3 integers so claimed one integer is a random integer and not the ‘the one element’ from the input integers from 220 as taught in Malvar. It is not clear to examiner the arguments have any valid point. May be specific argument can help to understand.
Summary of Arguments:  
Regarding claim 1, Applicant argues that While Malvar does not fully disclose J-values which is an integer of two or more, it would have been obvious to have encoded the J-values, judging from the process “When encoding integer data, the parameter in [0020] of Malvar is also encoded and included in the bitstream”. 
In [0020] of Malvar, encoding the parameter k of Golomb/Rice coding is disclosed. So, it is true that there is a description corresponding to “the J values (J is an integer of two or more)” in Malvar, but it is not “selection information that 
Moreover, in [0020] of Malvar, the value of the parameter k is to be output in binary form and, then, Golomb/Rice codes are to be output. Therefore, the encoding of the parameter k in Malvar is completely different from “obtaining one integer value (hereinafter referred to as "converted integer value") by reversibly converting the M selected integer values and an integer value indicating the selection information’.
	Examiner’s Response:
Applicant’s argument is respectfully considered but not persuasive since the claim elements are very broad and taking the broad approach the J -values are part of the L integers and is similar to M integers from L input integers as claimed and the J integers are converted by encoding the input integers which is an encoded bit stream from the claims elements and it is obvious as out lined in the office action.  So, the arguments are moot. 
As explain above the obviousness of the current prior arts do read the elements of the claim1 and any dependent claims as outlined in the office action.
Summary of Arguments:  
Regarding claim 2, Applicant argues that (A) Regarding “selecting one integer value included in the M selected integer values from S (S is an integer of two or more and L or less) integer values included in the L input integer values” of Claim 2, the Office Action takes the following position: 
	- in fig 2A of Malvar, integer values of data 220 are selected in encoder 200.

(B) Regarding “obtaining S-value selection information that specifies which of the S integer values the selected one integer value is” of Claim 2, the Office Action takes the following position:
	- integer value x in [0031] of Malvar corresponds to S of Claim 2.
In paragraph [0031] of Malvar, however, case separation of coding process based on range of x values is disclosed, and there is no description such that “S-value selection information that specifies which of the S integer values the selected one integer value is”. 
	As described the above (A) and (B), there are fundamental differences between Claim 2 and Malvar. 
Therefore, Malvar fails to disclose, suggest, or render obvious all of “wherein the
integer selector includes: a process of selecting the M selected integer values from the L input integer values; and a process of selecting one integer value included in the M selected integer values from S (S is an integer of two or more and L or less) integer values included in the L input integer values, and obtaining S-value selection information that specifies which of the S integer values the selected one integer value is,” as recited in Claim 2. Amended Claims 5, 8 and 11 recite features analogous to those of amended Claim 2 discussed above.
	Therefore, Applicant respectfully submits that Claims 2, 5, 8 and 11 patentably

	Examiner’s Response:
Applicant’s argument is respectfully considered but not persuasive since the L input are input integers with values and the selected integers are 2 more than 2 from the L input integers the S values are from the selected integers of M are the same thing of the input values of the L integers which is more three or more which includes the M integers which is 2 or more having the values J per para0031 which X values as S value in the claim2.
Examiner is using the same value X as the S value of the selected input L integers which includes M integers. As for example: the number X includes in number X+1 can help examiner’s thinking why Integers M and the value S is included in the input integers values of L in fig 2.
So Malvar does teach the elements of claim 2. 
Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 
6. 	Claims 1-2, 4-5, 7-8, 10-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Henrique S. Malvar (US 2006/0092053). 

7.	Regarding independent claim 1, Henrique S. Malvar, herein after Malvar, teaches an encoder (Malvar fig2A encoder 200) comprising: an integer selector that, for a set of L (L is an integer of three or more) input integer values (hereinafter referred to as "input integer values") (Malvar para0007 fig2A where data 220 is integer values set of these values are being selected from integer data 220), selects M (M is an integer of two or more and less than L) integer values (hereinafter referred to as "selected integer values") from the L input integer values (Malvar fig 2A para0061 where the integer values, M, of data 220 are being selected to input the encoder device 210), and obtains selection information that is J-value (J is an integer of two or more) specifies which of the L input integer values the selected M selected integer values are (Malvar fig2A where the integer data has a value  which is a vector containing integer values per para 0061 which is J per say); 
	an integer integrator that obtains one integer value (hereinafter referred to as
	"converted integer value") by reversibly converting the M selected integer values and an integer value indicating the selection information (Malvar fig 2A where the encoder device 210 encodes the input values of integer data 220 where the selected integers are being process in the encoder 200 per para0061 and 0007); and 
Malvar fig 2A where the encoded bit stream is data which is encoded bit stream from the inter data values per para0061).

	While Malvar (pub# US 2006/0092053) does not fully disclose J-values which is an integer of two or more, it would have been obvious to have done so. The reason is whenever the integer data is being received or processed by encode it has certain values and being encoded per para 0020 having generated encoding bit stream from input vector from the input values of the integer data.
	Thus, the integer encoder does provide the encoded bitstream as an output from the integer data values. As a result, it would have been obvious to one of ordinary skill in the art to see the encoded integer data that certain values.

8.	Regarding claim 2, Malvar teaches the encoder according to Claim 1,
wherein the integer selector includes: a process of selecting the M selected integer values from the L input integer values (Malvar fig 2A has integer data with integer values which can be value L, and the set of selected integer M per para 007 and 0012); and
a process of selecting one integer value included in the M selected integer values from S (S is an integer of two or more and L or less) integer values included in the L input integer values (Malvar fig 2A where the integer values from data 220 is selected to be processed via encoder 200 and is selected by encoder 200), and obtaining S-value selection information that specifies which of the S integer values the selected one integer value is (Malvar para0031 where the integer  value is being X, which is S, where the input integer is being processed first). 
9.	Regarding claim 4, the arguments are analogues to claim1, are applicable and is rejected.
10.	Regarding claim 5, the arguments are analogues to claim2, are applicable and is rejected.
11.	Regarding claim 7, the arguments are analogues to claim1, are applicable and is rejected.
12.	Regarding claim 8, the arguments are analogues to claim2, are applicable and is rejected.
13.	Regarding claim 10, the arguments are analogues to claim1, are applicable and is rejected.
14.	Regarding claim 11, the arguments are analogues to claim2, are applicable and is rejected.
15.	Regarding Claim 15, Malvar teaches a non-transitory computer-readable recording medium in which a program for causing a computer to execute each step of the encoding method according to claim 7 or 8 is recorded (Malvar para0067 where the computer executable instruction performs the instruction for the method).  
16.	Regarding claim 16, Malvar teaches a non-transitory computer-readable recording medium in which a program for causing a computer to execute each step of the decoding method according to claim 10 or 11 is recorded. (Malvar para0067 where the computer executable instruction performs the instruction for the method).

Allowable Subject Matter
17.	Claims 3, 6, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2010/0027903 : An information source encoding method for encoding a Gaussian integer signal includes the steps of: inputting a signal value sequence of a Gaussian integer signal as an encoding target; transforming signal values included in the input signal value sequence into integer pairs, each having two integers, arranged in the input order; regarding each of the integer pairs as a lattice point on two-dimensional coordinates, and obtaining integer values greater than or equal to zero by performing a two-dimensional-to-one-dimensional mapping in which the shorter the distance from each lattice point to the origin, the smaller the value assigned to the lattice point by the mapping; and encoding the integer values using codes which are used for encoding an information source that follows an exponential distribution. 
Conclusion
18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677